Name: 2004/561/EC: Commission Decision of 16 July 2004 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2004) 2762) (Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography; NA;  EU finance;  agricultural policy;  European Union law;  budget
 Date Published: 2004-07-24

 24.7.2004 EN Official Journal of the European Union L 250/21 COMMISSION DECISION of 16 July 2004 excluding from Community financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2004) 2762) (Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic) (2004/561/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of the Council of 21 April 1970 on the financing of the common agricultural policy (1), and in particular Article 5(2)(c) thereof, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), and in particular Article 7(4) thereof, Having consulted the Fund Committee, Whereas: (1) Article 5 of Regulation (EEC) No 729/70, Article 7 of Regulation (EC) No 1258/1999, and Article 8(1) and (2) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of the accounts of the EAGGF Guarantee Section (3), provide that the Commission is to make the necessary verifications, inform the Member States of its findings, take account of the Member States' comments, initiate bilateral discussions and then formally communicate its conclusions to the Member States, referring to Commission Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section (4). (2) The Member States have had an opportunity to request that a conciliation procedure be initiated. That opportunity has been used in some cases and the report issued on the outcome has been examined by the Commission. (3) Under Articles 2 and 3 of Regulation (EEC) No 729/70 and Article 2 of Regulation (EC) No 1258/1999, only refunds on exports to third countries and intervention to stabilise agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organisation of the agricultural markets, may be financed. (4) In the light of the checks carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil these requirements and cannot, therefore, be financed under the EAGGF Guarantee Section. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the checks to the Member States. (6) As regards the cases covered by this Decision, the assessment of the amounts to be excluded on grounds of non-compliance with Community rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 2 April 2004 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section shall be excluded from Community financing because it does not comply with Community rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 94, 28.4.1970, p. 13. Regulation as last amended by Regulation (EC) No 1287/95 (OJ L 125, 8.6.1995, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 2025/2001 (OJ L 274, 17.10.2001, p. 3). (4) OJ L 182, 16.7.1994, p. 45. Decision as last amended by Decision 2001/535/EC (OJ L 193, 17.7.2001, p. 25). ANNEX TOTAL CORRECTIONS Sector Member State Budget item Reason National Currency Expenditure to exclude from financing Deductions already made Financial impact of the decision Financial year Financial audit BE 1800 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  12 546,82  12 546,82 0,00 2002 Total BE  12 546,82  12 546,82 0,00 Financial audit DE 2124, 2125, 2128 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  2 201 556,70  2 201 556,70 0,00 2002 Total DE  2 201 556,70  2 201 556,70 0,00 Fruit and vegetable GR 1512 Correction  refusal of the expenditure  non-compliance with Regulation (EC) No 2201/96 and (EC) No 504/97  non-respect of the minimum price and flat-rate correction of 2 %  insufficient reimbursement of transport costs: processing of the peaches EUR  13 666 570,48 0,00  13 666 570,48 2000-2001 Fruit and vegetable GR 1511 Ad hoc correction  direct payments for producers and flat-rate correction of 10 % shortcomings in key controls: processing of tomatoes EUR  11 327 825,25 0,00  11 327 825,25 1999-2002 Fruit and vegetable GR 1511 Flat-rate correction of 5 %  shortcomings in key controls: processing tomatoes delivered by PO G EUR  366 752,30 0,00  366 752,30 2002-2003 Animal Premiums GR 2120, 2122, 2125, 2124, 2128 Flat-rate correction of 25 % on the amounts net of the 2,2 %  absence of a key control: non-operational status of the I&R database and deficiency in on-the-spot checks EUR  15 616 929,93 0,00  15 616 929,93 2000-2001 Animal Premiums GR 2220, 2222 Financial impact of the correction imposed for the financial years 1999-2000 (Commission Decision No 2003/536/EC) on the expenditure declared in financial year 2002 EUR  43 594,40 0,00  43 594,40 2002 Animal Premiums GR 2540, 2320 Correction: over-declaration of expenditure to the EAGGF, ineligible inclusion of VAT  production and marketing of honey EUR  83 730,89 0,00  83 730,89 1999-2002 Total GR  41 105 403,25 0,00  41 105 403,25 Animal Premiums ES 2220, 2221 Flat-rate correction of 5 %  shortcomings in key and ancillary controls  ovine premium EUR  893 597,52 0,00  893 597,52 2000-2002 Financial audit ES 1049, 1055, 1210, 1400, 1402, 1515, 1610, 1800, 2124, 2125, 2320 Correction  application of Regulation (EC) No 1258/99  non-respect of payment deadlines EUR  11 491 292,34  11 835 994,73 344 702,39 2002 Total ES  12 384 889,86  11 835 994,73  548 895,13 Financial audit FI 2124, 2125 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  58 459,31  58 459,31 0,00 2002 Total FI  58 459,31  58 459,31 0,00 Animal Premiums FR 2120, 2122, 2125, 2124, 2128 Correction of total expenditure  Haute-Corse  bovine premium EUR  22 639 501,84 0,00  22 639 501,84 2001-2003 Animal Premiums FR 2120, 2122, 2125, 2124, 2128 Flat-rate correction of 2 %  shortcomings in on-the-spot checks in the view of not fully operational database: bovine premium EUR  28 134 491,21 0,00  28 134 491,21 2003 Animal Premiums FR 2220, 2222 Flat-rate correction of 2 %  shortcomings in on-the-spot checks EUR  1 934 036,76 0,00  1 934 036,76 2001-2003 Animal Premiums FR 2220, 2222 Flat-rate correction of 10 %  shortcomings in key controls  Haute-Corse  ovine premium EUR  386 031,63 0,00  386 031,63 2000-2002 Financial audit FR 1210, 1611, 1612, 2124, 2125, 2128 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  10 297 687,75  10 297 687,75 0,00 2002 Total FR  63 391 749,19  10 297 687,75  53 094 061,44 Financial audit IE 1049, 2125 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  53 301,01  75 116,75 21 815,74 2002 Total IE  53 301,01  75 116,75 21 815,74 Animal Premium IT 2120, 2122, 2125, 2124, 2128 Flat-rate correction of 10 %  ineffective key controls, not fully operational I&R database, flat-rate correction of 5 % and 2 % lack or deficiency in control and administration of the scheme and on-the-spot checks EUR  21 098 010,70 0,00  21 098 010,70 1999-2001 Rural development IT 4051, 4072 Correction  corrigendum ad hoc Decision No 15  flat-rate correction of 2 % and 5 % for failings in the management and control system EUR  40 000,00 0,00  40 000,00 2001-2002 Total IT  21 138 010,70 0,00  21 138 010,70 Financial audit LU 1051, 2124 Correction  application of Regulation (EC) No 258/1999  non-respect of payment deadlines EUR  132 220,46  132 220,46 0,00 2002 Total LU  132 220,46  132 220,46 0,00 Export refunds NL 2100-013 to 016 Flat-rate correction of 10 % and 5 %  Failure to implement and shortcomings in key controls  non-respect of Directive 91/628/EEC and Regulation (EC) No 615/98 provisions  export refunds for live cattle EUR  1 064 627,33 0,00  1 064 627,33 1999-2001 Financial audit NL 2120, 2124, 2125 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  470 165,16  470 165,16 0,00 2002 Total NL  1 534 792,49  470 165,16  1 064 627,33 Financial audit PT 1050, 1610, 1800 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines EUR  44 704,67  44 704,67 0,00 2002 Total PT  44 704,67  44 704,67 0,00 Financial audit UK 1054, 1060, 2125 Correction  application of Regulation (EC) No 1258/1999  non-respect of payment deadlines GBP  1 118 369,01  1 118 369,01 0,00 2002 Total UK  1 118 369,01  1 118 369,01 0,00